Case 7:20-cv-03174-VB Document 50 Filed 08/17/21 Page 1of1

  

UNITED STATES DISTRICT COURT 0 ” ; - mes
SOUTHERN DISTRICT OF NEW YORK : . oe

ny :
vt

 

penne nee eeece eens a. ~-X
OLIVIA MARINO-MYERS,
Plaintiff, :
Vv. : ORDER
GRETCHEN SCOTT LLC, and GRETCHEN :  20CV 3174 (VB)
SCOTT, :
Defendants. :
eee eee ene nee e eee x

As discussed at a telephone conference held on the record today and attended by counsel
for all parties, it is HEREBY ORDERED that:

1. The parties are directed to discuss settlement in good faith. By no later than
September 15, 2021, the parties shall write a joint letter to the Court discussing their efforts to
settle this case and whether there is anything the Court can do to assist in them that regard.

2. Defendants’ motion for summary judgement shall be filed by November 16,
2021.

3. Plaintiffs opposition shall be filed by January 14, 2022.

4, Defendants’ reply, if any, shall be filed by February 14, 2022.

Dated: August 16, 2021
White Plains, NY

SO ORDERED:

Vel Via

Vincent L. Briccetti
United States District Judge

 

sak if

Saiz.

 
 
